Citation Nr: 1229482	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-06 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected depressive disorder, not otherwise specified.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to June 1992.  He received a National Defense Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2006 by the RO.

The Board remanded the case in February 2011 to the RO for additional development of the record.  Specifically, the purpose of the remand was to obtain outstanding treatment records and to schedule a VA examination.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Based on its review of the entire evidentiary record, the Board finds that the Veteran should be afforded a VA examination to determine the current severity of the service connection disability.

In a February 2011 remand, the Board requested that recent treatment records be associated with the record and for the Veteran to be afforded a VA examination.  He asserted that his psychiatric disability was worse than rated, and relevant treatment records support this claim.  Unfortunately, the medical evidence of record is inadequate to determine whether a higher rating is warranted.

The March 2012 Supplement Statement of the Case (SSOC) shows that the Veteran was scheduled for a March 2011 VA examination; however, it notes he failed to report for the examination or provide any information showing good cause for not keeping his appointment.  

The Board finds that the attempt to provide the Veteran with a VA examination to ascertain the current severity of his service-connected disability was lacking in several respects.

In February 2011, the AMC notified the Veteran that they would be developing additional evidence concerning his appeal.  The notice indicated that he would be scheduled for a VA examination, but no examination date was provided in this notice.

The record reveals the AMC initiated an examination request in February 2011, but the date, time, and location of the examination are not in the record.  

A document in the claims file, printed in March 2011, indicated the Veteran was a "no show" for a VA examination on March 3, 2011.

The Board notes that a copy of the notice of the scheduled VA examination was not associated with the claims file.  Thus, it is unclear whether the Veteran received adequate notice of the scheduled VA examination.

In a statement dated in July 2012, the representative asserted that the Veteran did not receive notice of the examination.  The representative requested that the case be remanded for the purpose of scheduling the examination.  The representative posited that there could have been a mistake in the delivery of the letter from VA to the Veteran, which resulted in him not being given notice of the date, time, and location of the examination.

The Board agrees with the Veteran's representative that the matter must again be remanded to reschedule the VA examination.

Given that the Veteran may not have received notice of the scheduled examination, he will be afforded with another opportunity to have a VA examination.  The RO should associate a copy of the letter notifying the Veteran of the scheduled examination with the claims file.

The Veteran is advised that it if he fails to report for scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a)-(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Finally, the record indicates that the Veteran receives ongoing psychiatric treatment through the VA.  Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and attempt to obtain any pertinent private records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain updated records of VA treatment records, as well as any other treatment identified by the Veteran or in the record, for the period since December 2010.  The Veteran also should be informed that he may submit other medical evidence to support his claim for increase.

2.  The RO should take all indicated action to schedule the Veteran for a VA examination to determine the current severity of the service-connected psychiatric disability.  

Prior to examining the Veteran, the examiner should review the entire claims file, including a complete copy of this remand.

All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score and the examination report should include a detailed account of all pathology found to be present.

All efforts to contact the Veteran to schedule the examination, including by written notice or telephone contact, should be documented in the claims file.
 
If the Veteran cancels or fails to report for the scheduled examination, a written summary of the circumstances of such cancellation or failure to report must be associated with the claims file.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them with a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


